Title: To Thomas Jefferson from Samuel Hanson, 4 May 1802
From: Hanson, Samuel
To: Jefferson, Thomas


            Dear Sir,The Retreat, May 4th, 1802
            My Friend, Mr. Carr, this moment informs me that you were so obliging as to make enquiry, on my account, respecting the supposed resignation of Mr. Wagner. That report was circulated in this neighbourhood—in consequence of information given to Mr. Saml. Carr by Mr. Henry Brown on Sunday last, who mentioned it as a certain fact. Mr. Brown being a Clerk in one of the offices, the authority was supposed to be good. Mr. Carr having mentioned a circumstance—the Sale of Mr. Wagner’s furniture in a few days—which would seem to indicate either his resignation, or his intention of it, I take the liberty of sending up to ascertain the matter; and to request the favour of you to employ your good-offices with mr. Madison in obtaining the appointment for me.
            Understanding that a knowledge of the French and Spanish Languages is necessary to the discharge of the office, I beg leave to state that I can translate the French with great facility; and that I will engage to acquire the Spanish, in the same degree, in the course of a few weeks. This promise, if I do not deceive myself, my previous acquaintance with the Latin & French Tongues will enable me to perform. I am sensible, Sir, that it will require all your indulgence to excuse the trouble which, directly and indirectly, I give you. My only apology is, the distressed situation of my family, consisting of a wife and Six helpless children.
            With perfect respect and Esteem Dear Sir Yrs
            S Hanson of Saml
          